DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 7, 15, and 17 are objected to because of the following informalities:
a.  In the seventh line of claim 7, immediately after the word “part”, please insert -- on-- to correct an apparent typographical error.
b.  In the second line of claim 15, please replace the word “deliver” with --delivery-- to correct an apparent typographical error.
c.  In the seventh line of claim 17, immediately after the word “part”, please insert - on-- to correct an apparent typographical error.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “security system” in claims 1, 11, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, 11, and 20, Claim(s) 1, 11, and 20 recite(s):
- receiving an indication regarding a delivery of a package to a structure;
- determining an occupancy of the structure based at least in part on the received indication;
- identifying an identity of an occupant within the structure based at least in part on the determined occupancy;
- outputting delivery instructions, to a delivery person associated with the delivery of the package, regarding how to deliver the package based at least in part on the identity of the occupant or the determined occupancy.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses commercial delivery activity;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages behavior, relationships, and interactions between an occupant person and a delivery person.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- a security or home automation system; outputting via transmitting; an apparatus, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus; a non-transitory computer-readable medium storing code, the code comprising instructions executable by a processor:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-10 and 12-19, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- stored in a database (claims 5 and 15);
- capturing an image (claim 10);
- performing image analysis on the captured image (claim 10).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 6 merely adds an inferring function to the abstract idea.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell, WO 2014/047501 A1, in view of Hazlewood, US 9704361 B1, in further view of Klingenberg, US 20100076903 A1.
As per Claims 1, 11, and 20, Fadell discloses:
- a method for a security or home automation system (paragraph [0004] (methods); paragraph [0010] (home automation system));
- receiving an indication regarding a delivery of a package to a structure associated with the security or home automation system (paragraph [0010] (home automation system); paragraphs [0139]-[0140] (indication may be the delivery person’s response and/or the bar code/tag input));
- identifying an identity of an occupant within the structure based at least in part on the received indication (paragraphs [0139]-[0140] (indication may be the delivery person’s response and/or the bar code/tag input); paragraphs [0140]-[0141] (determines if the particular recipient for the package is home; if particular recipient is home, but not to be disturbed, delivery instructions may be provided to the delivery person));
- providing delivery instructions, to a delivery person associated with the delivery of the package, regarding how to deliver the package based at least in part on the identity of the occupant or the determined occupancy (paragraphs [0140]-[0141] (determines if the particular recipient for the package is home; if particular recipient is home, but not to be disturbed, delivery instructions may be provided to the delivery person));
- an apparatus for a security or home automation system, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (paragraph [0004] (devices; systems); paragraph [0010] (home automation system); paragraph [0137] (processors); paragraph [0176] (instructions; computer-readable medium));
- a non-transitory computer-readable medium storing code for a security or home automation system, the code comprising instructions executable by a processor (paragraph [0004] (computer program products); paragraph [0010] (home automation system); paragraph [0137] (processors); paragraph [0176] (instructions; computer-readable medium)).
Fadell fails to disclose wherein, before identifying an identity of an occupant within the structure, determining an occupancy of the structure, and then identifying an identity of an occupant within the structure based at least in part on the determined occupancy.  Hazlewood discloses wherein, before identifying an identity of an occupant within the structure, determining an occupancy of the structure, and then identifying an identity of an occupant within the structure based at least in part on the determined occupancy (column 4, line 64, through column 5, line 9 (“The users 104 may include persons that live in, work in, or are otherwise associated with the environment (e.g., a home, workplace, etc.).”); column 18, lines 15-36 (“In response to detecting a particular user 104, or an action being performed by that user 104 (e.g., movement within the environment), the authentication module 130 may attempt to identify that user 104.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fadell such that, before identifying an identity of an occupant within the structure, the invention determines an occupancy of the structure, and then the invention identifies an identity of an occupant within the structure based at least in part on the determined occupancy, as disclosed by Hazlewood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Fadell fails to disclose wherein the delivery instructions are provided to the delivery person via transmitting.  Klingenberg discloses wherein the delivery instructions are provided to the delivery person via transmitting (claim 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fadell such that the delivery instructions are provided to the delivery person via transmitting, as disclosed by Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 2 and 12, Fadell further discloses wherein the recipient is an occupant (paragraphs [0139]-[0141]).
The modified Fadell fails to disclose generating a message, requesting the recipient to select a delivery area associated with the structure for the delivery person to deliver the package, based at least in part on the identity, wherein the transmitted instructions comprise an indication of the selected delivery area.  Klingenberg further discloses generating a message, requesting the recipient to select a delivery area associated with the structure for the delivery person to deliver the package, based at least in part on the identity, wherein the transmitted instructions comprise an indication of the selected delivery area (paragraphs [0043]-[0044]; claim 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fadell such that the invention generates a message, requesting the recipient to select a delivery area associated with the structure for the delivery person to deliver the package, based at least in part on the identity, wherein the transmitted instructions comprise an indication of the selected delivery area, as disclosed by Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 3 and 13, Fadell further discloses wherein the delivery area comprises a location external to the structure or a location internal to the structure (paragraph [0141]).

As per Claim 10, Fadell further discloses wherein identifying the identity of the occupant further comprises: capturing an image of the occupant; and performing image analysis on the captured image to identify the identity of the occupant (paragraph [0048]; paragraph [0065]; paragraph [0108]; paragraph [0138]; paragraphs [0139]-[0141]).

Claim(s) 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Hazlewood in further view of Klingenberg in further view of Kantarjiev, US 20100332402 A1.
As per Claims 4 and 14, Fadell further discloses wherein the recipient is an occupant (paragraphs [0139]-[0141]).
The modified Fadell fails to disclose identifying a delivery setting associated with the recipient, wherein the instructions regarding how to deliver the package are further based at least in part on the delivery setting.  Kantarjiev discloses identifying a delivery setting associated with the recipient, wherein the instructions regarding how to deliver the package are further based at least in part on the delivery setting (paragraph [0080]; claim 8; claim 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fadell such that the invention identifies a delivery setting associated with the recipient, wherein the instructions regarding how to deliver the package are further based at least in part on the delivery setting, as disclosed by Kantarjiev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 5 and 15, Fadell further discloses wherein the recipient is an occupant (paragraphs [0139]-[0141]).
The modified Fadell fails to disclose wherein identifying the delivery setting further comprises: correlating the identity of the occupant to a set of delivery settings.  Kantarjiev further discloses wherein identifying the delivery setting further comprises: correlating the identity of the occupant to a set of delivery settings (paragraph [0080]; claim 8; claim 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fadell such that identifying the delivery setting further comprises: correlating the identity of the occupant to a set of delivery settings, as disclosed by Kantarjiev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Fadell fails to disclose wherein the set of delivery settings are stored in a database.  Klingenberg further discloses wherein the set of delivery settings are stored in a database (paragraph [0056]; paragraph [0060]; paragraph [0096]; paragraphs [0098]-[0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fadell such that the set of delivery settings are stored in a database, as disclosed by Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 6 and 16, the modified Fadell fails to disclose inferring a delivery setting based at least in part on an age or a gender of the occupant, or both.  Kantarjiev discloses inferring a delivery setting based at least in part on an age or a gender of the occupant, or both (paragraph [0080]; claim 8; claim 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fadell such that the invention infers a delivery setting based at least in part on an age or a gender of the occupant, or both, as disclosed by Kantarjiev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Tomioka, US 8200516 B2 (support system, server, translation method and program);
b.  Laird, US 7221928 B2 (mobile emergency notification system).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628